                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


WESTERN AGRICULTURAL INSURANCE
COMPANY, an Iowa corporation,

                      Plaintiff,

v.                                                          No. 2:18-cv-01188-SMV-KRS

WHITNEY FARMS, LP,
a New Mexico limited partnership,

                      Defendant.

                   ORDER ADOPTING JOINT STATUS REPORT AND
                        PROVISIONAL DISCOVERY PLAN

       At the Rule 16 scheduling conference held on April 16, 2019 the Court reviewed the

parties’ Joint Status Report and Provisional Discovery Plan (Doc. 16), and adopted it as modified

by the dates provided in the Court’s Scheduling Order, filed concurrently with this Order.

       IT IS SO ORDERED.




                                             _____________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
